UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7505


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

YVONNE MARIE FOUNTAIN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, District Judge. (1:09-cr-00013-MR-9; 1:12-cv-00125-
MR)


Submitted: May 18, 2017                                           Decided: May 30, 2017


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Yvonne Marie Fountain, Appellant Pro Se. Thomas Michael Kent, OFFICE OF THE
UNITED STATES ATTORNEY, Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina; Thomas A. O’Malley, OFFICE OF THE UNITED STATES
ATTORNEY, Jill Westmoreland Rose, United States Attorney, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Yvonne Marie Fountain seeks to appeal the district court’s order denying relief on

her 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate

of appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists would find that

the district court’s assessment of the constitutional claims is debatable or wrong. Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Fountain has not

made the requisite showing. Accordingly, we deny Fountain’s motion for appointment of

counsel, deny a certificate of appealability, and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2